Mr. Justice CATRON
delivered the opinion, of the court.
. The only-question this case presents that we deem worthy of notice is, whether the paper sued on is a negotiable instrument; it is as follows : -
“ No. 959. Mississippi Union Bank, Jackson, (Miss.) Feb. 8, 1840. I hereby certify, that' Hugh Short has deposited in this bank, payable twelve months • from 1st May, 1839, with 5 per cent, interest till due, fifteen hundred dollars, for' the use of Henry Miller, and payable only to his order upon the return Of this certificate. $1,500. • Wm. P.' Grayson, Cashier.”
The suit was by the last indorsee against his immediate indorser, and brought in.Ohio.. The statute of that State declares all promissory notes, drawn for.a sum certain, payable to any person or order, or to any person or his assigns, negotiable by indorsement;
The established doctrine is, that á promise to deliver, or to be accountable for, .so much money, is a good bill or note. ■ Here-the sum is certain, and the promise direct. Every reason1 exists *229why the indorser of this paper should be held responsible to his indorsee, that can pre.vail in cases where the paper indorsed is in the ordinary form of a promissory note; and as such note, the State courts generally, have treated certificates of deposit payable to order; and the principles adopted by the. State courts in coming to this conclusion, are fully sustained by the writers of treatises on bills and notes. Being of opinion that the Circuit Court properly held the paper. indorsed, negotiable, it is ordered that the judgment be affirmed.

Order.

This cause came on to be heard on the transcript of the record from the Circuit Court of the United States for the District of Ohio, and was argued by counsel. On consideration whereof, it is now here ordered and adjudged by this "court, that the judgment of the said Circuit Court in this cause be, and the same is hereby, affirmed with costs and damages, at the rate of six per centum per annum.